DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



The amendment filed on 03/10/2021 has been acknowledged. 

Amendment Summary
Claims 26, 29, 30, 35, 39, 49  are amended. 
Claims 1-25 are cancelled

Response to Arguments/Amendment
Applicant’s arguments with respect to claims # 25-50 have been considered but they are not persuasive.


1)  
Applicant argues that the following limitation:

“receive V2X configuration parameters from the service coordinating

received in response to the authorization request and based on V2X subscription
information associated with the device and received by the V2X application
function via a V2X application programming interface (API) within the service
coordinating entity, the V2X configuration parameters including configuration
parameters that are common to the first access network and a second access
network.”



    Examiner respectfully disagrees with applicant arguments/remarks as the V2X configurations parameters transmitted to UE is due to subscription data that HSS device collect from ProSe Function which is the function to get to communicate through V2X. The ProSe Application permits V2X communication over LTE-PC5 interface. The HSS 232 is connected to the ProSe function 240 via the LTE-PC4a interface 236. In one example, the LTE-S6a interface 228 is used to download ProSe related subscription information to the MME 222 during an E-UTRAN attach procedure or to inform the MME 222 that the subscription information in the HSS 232 has changed. (See [0040-0041]). The V2X configuration parameters comprises common parameters to both first network and second network where the registration of V2X function is performed through LTE interface and  UE operate RSU and eNB including common identities to setup V2X communication (See [0061-0063]).


Conclusion
Therefore for each of these about reasons, the corresponding reference combination does teach all of the limitations of claim 26 . Claims 35, 39, 49 contain similar features as claim 26, therefore it is subject to all explanations above. The rejections on the dependent claims with respective to claim 26, claim 35, claim 39 and Claim 49 remain. 

Therefore, Applicant requests that this art ground of rejection of these claims under 35 U.S.C. §103 to be withdrawn has been denied. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Claims 26-37, 39-41, 45-47, 49 and 50  are rejected under 35 U.S.C. 103 as being unpatentable over Cavalcanti (US 2018/0206089 A1) in view of Hoffman (US 2019/0273624 A1).

Regarding Claim 26, 35, 39, 49
 Cavalcanti discloses a device (Fig.13(1300); Fig.2(210)), comprising:

communications circuitry (Fig.13(1310, 1312)) to communicate (See [0041]; UE needs base station in access network to send/receive message) with a first access network (Fig.2(216); in PLMN B);

processing circuitry (Fig.13(1314); [0101]); and

a memory device (See [0101]; memory) including instructions embodied thereon (See [0101]; comprising instructions to operate), 
                wherein the instructions,
which when executed (See [0110]) by the processing circuitry (Fig.13(1314)), 
                configure the processing circuitry (Fig.13(1314)) to perform operations to:

(Fig.6(602); [0073]) for a vehicle-to-everything (V2X) communication (See [Abstract]; [0046]; [0053]; [0073]; requesting authorization for a device to host a V2X service in a cellular network)
to a V2X application function  (See [Abstract]; [0056-0057]; [0073]; The V2X service is hosted in the cellular network via the ITS function) within a service coordinating entity (Fig.1(106); [0024]; [0035]; [0073]), 
                          the request transmitted (See [0055]; [0072]; The V2X host application 214 sends an authorization request to the ITS function 106 to verify that the UE 104 is authorized to provide V2X services) from the device (Fig.2(210)) via the first access network (Fig.2(216); [0046]; PLMN B));

receive V2X configuration parameters (See [0057]; [0073]; received authorization response from ITS) from the service coordinating entity (Fig.1(106)) via the first access network (Fig.2(216); [0046]; PLMN B), 

                               wherein the V2X configuration parameters (See [0057]; [0073]; received authorization response from ITS) are received in response to the authorization request (See [0055]; [0072]; The V2X host application 214 sends an authorization request to the ITS function 106 to verify that the UE 104 is authorized to provide V2X services) and based on V2X subscription information associated with the device (See [0040-0042]; ProSe application include V2X application and HHS download subscription data from ProSe server) and received by the V2X application function (See [0040-0041]; downloaded ProSe related Subscription information) via application level signaling (See [0043-0046]; defined application signaling) within the service coordinating entity (See Fig.2(240);Fig.1(106); [0035]; subscription and  configuration provided through ITS), 

            the V2X configuration parameters (See [0027]; [0034-0035]; [0065]; LTE-PC5) including configuration parameters that are common to the first access network and a second access network (See [0027]; [0034-0035]; [0065]; LTE-PC5)  ;

establish a V2X communication link for the V2X communication (See Fig.2(130); [0065]; [0068]; provide V2X communication) with a second device (Fig.2(110))
based on the V2X configuration parameters(See [0057]; [0073]; received authorization response from ITS) the second device (Fig.2(110)) associated with a second access network (Fig.2(216); [0046];  in PLMN A).

But Cavalcanti fails to explicitly recite 
That the authorization response is received through a V2X application programming interface (API).

However in analogous art,
Hoffman teaches about V2X API application made available through communication between MEC in 5G network (See [0160-0161]). 

Cavalcanti and Hoffman are analogous art because they all pertain to V2X application in telecommunication network. Cavalcanti teaches about a UE requesting configuration for V2X application via an access network to a distributed ITS function system. Hoffman teaches about V2X API application made available through communication between MEC. Cavalcanti could use  Hoffman features for better communication between devices in the network for V2X application though V2X API. Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Cavalcanti and Hoffman as to obtain an efficient and low latency V2X system.


Regarding Claim 27, 45
Cavalcanti and Hoffman teach all the features with respect to Claim 26, 39 and Cavalcanti  further teaches 
                wherein 
the V2X communication link is a communication link using a PC5 interface (See Fig.2(130); [0040]; [0045-0046]; LTE-PC5), and 

the V2X configuration parameters comprise PC5 configuration parameters (See [0057]; [0073]; received authorization response from ITS) for the PC5 interface (See Fig.2(130); [0040]; LTE-PC5).



Regarding Claim 28, 37, 41
Cavalcanti and Hoffman teach all the features with respect to Claim 26, 35, 39 and further teach

               wherein the service coordinating entity (Cavalcanti Fig.1(106)) is a Multi- Access Edge Computing (MEC) entity (See Cavalcanti Fig.4(240); Fig.8(802); Fig.9(902); Fig.11(1110); [0035]; [0042]; proximity function services linking V2X UE  to Edge ProSe function), and 
                           the V2X API (See Hoffman [0160-0161]; application signaling to provide services) is a MEC V2X API (See Hoffman [0160-0161]; application signaling to provide services function) within a MEC platform of the MEC entity (See Hoffman [0160-0161]; MEC platform).


Regarding Claim 29,
Cavalcanti and Hoffman teach all the features with respect to Claim 26 and Cavalcanti  further teaches 

receive the V2X configuration parameters (See [0057]; [0073]; received authorization response from ITS)
                                    subsequent to a verification the device is authorized to perform the V2X communication (See Fig.11(1106); [0055]; [0074]; [0090]), 
the V2X subscription information (See Fig.11(1106); [0040-0041]; [0055]; [0074]; [0090]) received by the V2X application function via the V2X API (See Hoffman [0160-0161]: application signaling to provide services function).


Regarding Claim 30,
Cavalcanti and Hoffman teach all the features with respect to Claim 26 and Cavalcanti  further teaches 


               wherein the configuration parameters (See [0057]; [0073]; received authorization response from ITS)  
that are common to the first access network (See [0065]; [0068]; LTE-PC5).and the second access network (See [0065]; [0068]; LTE-PC5) include PC5 configuration parameters (See [0040-0041]; [0065]; [0068]; LTE-PC5)..


Regarding Claim 31, 50
Cavalcanti and Hoffman teach all the features with respect to Claim 26, 49 and Cavalcanti  further teaches 


(See [0101]; [0104]; UE and eNB uses RRC protocol for communication)  or network access stratum (NAS)
signaling (See Fig.4(400);[0052]; UE communicate with MME)  including a network address of the service coordinating entity (See [0056]; [0060]; obtained IP address through signaling) ; and


transmit the authorization request using the network address (See [0057-0058]; authorization received through IP address).


Regarding Claim 32,
Cavalcanti and Hoffman teach all the features with respect to Claim 26 and Cavalcanti  further teaches 

                     wherein 

the device (Fig.1(210)) is included in a first vehicle (See [0044-0045]; vehicle unit) moving within an operational area of the first access network (Fig.2(216);[0046]); PLMN), and 

(Fig.1(110)) is included in a second vehicle  (See [0044-0045]; vehicle unit)  moving within an operational area of the second access network (Fig.2(216);[0046]); PLMN); 


Regarding Claim 33,
Cavalcanti and Hoffman teach all the features with respect to Claim 26 and Cavalcanti  further teaches 

                   wherein the device is a mobile computing device (See {0046]; [0095]),
and 
                   wherein the service coordinating entity (Fig.1(106)) is a Multi-Access Edge Computing (MEC) host running (See Fig.2(240);(244)); [0035]; [0045]; host ITS application) a MEC application providing the V2X application function (See Fig.2(240);(244)); [0035]; [0045]; V2X application)).


Regarding Claim 34,
Cavalcanti and Hoffman teach all the features with respect to Claim 26 and Hoffman further teaches 

(See [0131-0134]; Car connected to different networks))).


Regarding Claim 36, 40
Cavalcanti and Hoffman teach all the features with respect to Claim 35, 39 and Cavalcanti further teaches 
                 wherein the V2X application function is a mobile edge application running on a virtual machine within the service coordinating entity (See [0035]; [0037-0038]).


Regarding Claim 46,
Cavalcanti and Hoffman teach all the features with respect to Claim 39 and Cavalcanti further teaches 

receiving an indication that the mobile computing device is within a service area of a
second access network (See [0066-0067]; [0070-0071]), the service area being outside the first access network (See [0066-0067]; [0070-0071]); and


coordinating entity (See [0066-0067]; [0070-0071]) for forwarding to the mobile computing device via the second access network (See [0066-0067]; [0070-0071]);
wherein the second service coordinating entity comprises a second V2X API coupled to
the second access network (See [0066-0067]; [0070-0071]).


Regarding Claim 47,
Cavalcanti and Hoffman teach all the features with respect to Claim 46 and Cavalcanti further teaches 

                   wherein the V2X configuration parameters are forwarded to the mobile computing device via an SGi interface of the second access network (See Fig.(4,5); [0054]; [0066-0067]; [0070-0071]; ITS interface between P-GW and Internet) .



Claims 38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Cavalcanti (US 2018/0206089 A1) in view of Hoffman (US 2019/0273624 A1) in view of Yousaf (US 2019/0089780 A1).


Regarding Claim 38, 42
Cavalcanti and Hoffman teach all the features with respect to Claim 35, 39 

But fail to explicitly recite
receive the authorization request via an Mp1 interface between the V2X API and the
V2X application function.


However in an analogous art,
Yousaf teaches an Mp1 interface  for MEC virtual application in OTT entity. (See Fig.7; [0071-0080])


Cavalcanti, Hoffman and Yousaf are analogous art because they all pertain to application in telecommunication network. Cavalcanti teaches about a UE requesting configuration for V2X application via an access network to a distributed ITS function system. Hoffman teaches about V2X API application made available through communication between MEC. Yousaf teaches an Mp1 interface  for MEC virtual application in OTT entity. Cavalcanti and Hoffman could use  Yousaf  features for better communication between devices in the network for V2X application Therefore it Cavalcanti, Hoffman and Yousaf as to obtain an efficient and low latency V2X system.


Claim 43  is rejected under 35 U.S.C. 103 as being unpatentable over Cavalcanti (US 2018/0206089 A1) in view of Hoffman (US 2019/0273624 A1) in view of Kodaypak (US 2018/0077714 A1).

Regarding Claim 43,
Cavalcanti and Hoffman teach all the features with respect to Claim 39 and Cavalcanti further teaches 
                        wherein the first access network (Fig.2(E-UTRAN)) is an Evolved Packet Core (EPC) network (Fig.2(218)), and 

But Cavalcanti and Hoffman fail to explicitly recite

the method further comprises:

receiving the device subscription information from a Service Capability Exposure
Function (SCEF) of the EPC network.

However in analogous art,
Kodaypak teaches about a method comprising  
receiving the device subscription information from a Service Capability Exposure
Function (SCEF) of the EPC network (See [0032-0033]).


Cavalcanti, Hoffman and Kodaypak are analogous art because they all pertain to application in telecommunication network. Cavalcanti teaches about a UE requesting configuration for V2X application via an access network to a distributed ITS function system. Hoffman teaches about V2X API application made available through communication between MEC. Kodaypak teaches about a method comprising  
receiving the device subscription information from a Service Capability Exposure
Function (SCEF) of the EPC network. Cavalcanti and Hoffman could use Kodaypak features for prioritizing service channel path in the user plane.  Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Cavalcanti, Hoffman and Kodaypak as to obtain an efficient and low latency V2X system.



Claim 44  is rejected under 35 U.S.C. 103 as being unpatentable over Cavalcanti (US 2018/0206089 A1) in view of Hoffman (US 2019/0273624 A1) and further in view of Chandramouli (US 2020/0120474 A1).


Regarding Claim 44,
Cavalcanti and Hoffman teach all the features with respect to Claim 39 and Hoffman further teaches 

wherein the first access network is a Fifth Generation (5G) network (See Fig.15; [0132-0135]), and the method further comprises:

But Cavalcanti and Hoffman fail to explicitly recite 

receiving the device subscription information from a Network Exposure Function (NEF)
of the 5G network.

However in an analogous art,
Chandramouli teaches about receiving device subscription information from a Network Exposure Function (NEF) of the 5G network. (See {0049-0050])

Cavalcanti, Hoffman and Chandramouli are analogous art because they all pertain to application in telecommunication network. Cavalcanti teaches about a UE requesting configuration for V2X application via an access network to a distributed ITS function system. Hoffman teaches about V2X API application made available through communication between MEC. Chandramouli teaches about receiving device Cavalcanti and Hoffman could use Chandramouli features for prioritizing service channel path in the user plane.  Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Cavalcanti, Hoffman and Chandramouli as to obtain an efficient and low latency V2X system.


Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Cavalcanti (US 2018/0206089 A1) in view of Hoffman (US 2019/0273624 A1) in view of Rasanen (US 2019/0335414 A1).


Regarding Claim 48,
Cavalcanti and Hoffman teach all the features with respect to Claim 46 

But 
Cavalcanti and Hoffman fails to explicitly recite
communicating the V2X configuration parameters to the second service coordinating
entity via an Mp3 interface.

However in an analogous art,
Rasanen teaches an Mp3 interface  for MEC application message transmission between MEC server. (See Fig.1(166); [0026]])


Cavalcanti, Hoffman and Rasanen are analogous art because they all pertain to application in telecommunication network. Cavalcanti teaches about a UE requesting configuration for V2X application via an access network to a distributed ITS function system. Hoffman teaches about V2X API application made available through communication between MEC. Rasanen teaches an Mp2 interface  for MEC server application. Cavalcanti and Hoffman could use  Rasanen  features for better communication between devices in the network for V2X application Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Cavalcanti, Hoffman and Rasanen as to obtain an efficient and low latency V2X system.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GARY LAFONTANT/Examiner, Art Unit 2646